DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on January 07, 2021. Claims 1-5 are pending.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (JP6017841, utilizing a machine translation). 
claim 1, Tomita et al. discloses a remote image interpretation management apparatus having access to a storage storing evaluation values relating to quality of image interpretation reports, the stored evaluation values being accessible on the basis of an evaluator who provided each evaluation value and of the image interpretation facility and/or image interpretation doctor associated with that evaluation value (“The evaluation information DB 51 functions as an evaluation information storage means, and stores evaluation information including the evaluation received from the poster.  More specifically, in the evaluation information DB 51, when the evaluation information receiving means 41 receives an evaluation post, the evaluation information DB 51 associates the evaluation information ID with the evaluation information ID that identifies each post, and identifies the expert of the evaluation target person. The doctor ID that identifies the poster who posted the post, the evaluation field that indicates the specialized field in which the poster evaluated the evaluation target, and the evaluation content of the poster for the evaluation target are stored.” at paragraph 0026, line 2) comprising a hardware processor configured to: 
obtain, from the storage, evaluation values of evaluators who have evaluated at least a predetermined number of image interpretation reports or more (“Therefore, in the present embodiment, the reliability of the specialized field is set for each expert, and the evaluation target persons are ranked based on the reliability.” at paragraph 0027, line 13; "The degree of trust in the expert can be set as appropriate. For example, the reliability may be determined based on the rankings aggregated in the past, or may be determined based on the number of posts in the past evaluation and the quality of posts” at paragraph 0027, line 21; while this does not explicitly describe retrieving only 
based on the obtained evaluation values of the evaluators, calculate for each of the evaluators, a statistic of the evaluation values of that evaluator and normalize the evaluation values with the calculated statistic, so as to obtain normalized evaluation values for the respective evaluators (“The weighting determination means 424 acquires the reliability of the poster from the doctor information DB 52 based on the doctor ID of the poster and the evaluation field supplied from the evaluation information extraction means 421, and the evaluation target person based on the acquired reliability. Correct the score. Corrections based on reliability can be made arbitrarily, for example, multiplying the calculated score by reliability. That is, when the score of the evaluation content posted by the poster with the reliability "0.9" is "30", the weighting determination means 424 corrects the score as "27 (= 30 × 0.9)"” at paragraph 0030, line 1); and
calculate, for each image interpretation facility or each image interpretation doctor, a value based on the normalized evaluation values of the respective evaluators (“The score aggregation means 425 operates after the weighting determination means 424 calculates the scores for all the evaluation contents, aggregates the scores stored in the evaluation information DB 51 for each evaluation target person and evaluation field, and specializes in the field. Generate home ranking information” at paragraph 0035).
Tomita et al. does not explicitly disclose that the final score is an average value.
However, averaging a physician’s evaluation scores is well-known in the art (see previously cited Spiegel et al.).

Regarding claim 2, Tomita et al. discloses an apparatus wherein the hardware processor is further configured to weight the normalized evaluation values of a predetermined evaluator among the evaluators (“The weighting determination means 424 acquires the reliability of the poster from the doctor information DB 52 based on the doctor ID of the poster and the evaluation field supplied from the evaluation information extraction means 421, and the evaluation target person based on the acquired reliability. Correct the score. Corrections based on reliability can be made arbitrarily, for example, multiplying the calculated score by reliability. That is, when the score of the evaluation content posted by the poster with the reliability "0.9" is "30", the weighting determination means 424 corrects the score as "27 (= 30 × 0.9)"” Tomita et al. at paragraph 0030, line 1), and calculate the mean value using this weighting (the resulting average of the scores is done based upon the weighted individual scores).
Regarding claim 3, Tomita et al. discloses an apparatus as described in claim 1 above.
Tomita et al. does not explicitly disclose that the hardware processor is further configured to extract, from the evaluation values, an evaluation value deviating a predetermined value or more from the calculated mean value and identify an image interpretation doctor that has prepared an image interpretation report having the extracted evaluation value.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a Smirnov-Grubbs test to identify outliers in Tomita et al. to more accurately provide an evaluation of the individual.
Regarding claim 4, Tomita et al. discloses a remote image interpretation system comprising: 
a client terminal configured to make a request for interpretation of a medical image (“the terminal device used by the viewer who browses the evaluation performed by the poster is referred to as the viewer terminal 3” at paragraph 0017, line 4); 
an image interpretation terminal configured to interpret a medical image (“the terminal device used by the poster who evaluates the expert is referred to as the poster terminal 2” at paragraph 0017, line 3); and 
a remote image interpretation management apparatus having access to a storage storing evaluation values relating to quality of image interpretation reports, the stored evaluation values being accessible on the basis of an evaluator who provided each evaluation value and of the image interpretation facility and/or image interpretation doctor associated with that evaluation value, the remote image interpretation management apparatus being configured to relay the request made by the client terminal to the image interpretation terminal (“The evaluation information DB 51 functions as an evaluation information storage means, and stores evaluation information 
obtain, from the storage, evaluation values of evaluators who have evaluated at least a predetermined number of image interpretation reports or more (“Therefore, in the present embodiment, the reliability of the specialized field is set for each expert, and the evaluation target persons are ranked based on the reliability.” at paragraph 0027, line 13; "The degree of trust in the expert can be set as appropriate. For example, the reliability may be determined based on the rankings aggregated in the past, or may be determined based on the number of posts in the past evaluation and the quality of posts” at paragraph 0027, line 21; while this does not explicitly describe retrieving only experts above particular reliability level, it would be an obvious extension to do so, to ensure that the resulting evaluation is done using high level experts); 
based on the obtained evaluation values of the evaluators, calculate for each of the evaluators, a statistic of the evaluation values of that evaluator and normalize the evaluation values with the calculated statistic, so as to obtain normalized evaluation values for the respective evaluators (“The weighting determination means 424 acquires 
calculate, for each image interpretation facility or each image interpretation doctor, a value based on the normalized evaluation values of the respective evaluators (“The score aggregation means 425 operates after the weighting determination means 424 calculates the scores for all the evaluation contents, aggregates the scores stored in the evaluation information DB 51 for each evaluation target person and evaluation field, and specializes in the field. Generate home ranking information” at paragraph 0035).
Tomita et al. does not explicitly disclose that the final score is an average value.
However, averaging a physician’s evaluation scores is well-known in the art (see previously cited Spiegel et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the a score averaging for the quality rating of Tomita et al. to provide an overall score evaluation for the physician by reflecting upon each evaluation accordingly.
Regarding claim 5, Tomita et al. discloses a non-transitory computer readable storage medium storing a program to cause a computer of a remote image 
obtain, from the storage, evaluation values of evaluators who have evaluated at least a predetermined number of image interpretation reports or more (“Therefore, in the present embodiment, the reliability of the specialized field is set for each expert, and the evaluation target persons are ranked based on the reliability.” at paragraph 0027, line 13; "The degree of trust in the expert can be set as appropriate. For example, the reliability may be determined based on the rankings aggregated in the past, or may be determined based on the number of posts in the past evaluation and the quality of posts” at paragraph 0027, line 21; while this does not explicitly describe retrieving only 
based on the obtained evaluation values of the evaluators, calculate for each of the evaluators, a statistic of the evaluation values of that evaluator and normalize the evaluation values with the calculated statistic, so as to obtain normalized evaluation values for the respective evaluators (“The weighting determination means 424 acquires the reliability of the poster from the doctor information DB 52 based on the doctor ID of the poster and the evaluation field supplied from the evaluation information extraction means 421, and the evaluation target person based on the acquired reliability. Correct the score. Corrections based on reliability can be made arbitrarily, for example, multiplying the calculated score by reliability. That is, when the score of the evaluation content posted by the poster with the reliability "0.9" is "30", the weighting determination means 424 corrects the score as "27 (= 30 × 0.9)"” at paragraph 0030, line 1); and
calculate, for each image interpretation facility or each image interpretation doctor, a value based on the normalized evaluation values of the respective evaluators (“The score aggregation means 425 operates after the weighting determination means 424 calculates the scores for all the evaluation contents, aggregates the scores stored in the evaluation information DB 51 for each evaluation target person and evaluation field, and specializes in the field. Generate home ranking information” at paragraph 0035).
Tomita et al. does not explicitly disclose that the final score is an average value.
However, averaging a physician’s evaluation scores is well-known in the art (see previously cited Spiegel et al.).
.


Response to Arguments

Summary of Remarks (@ response page labeled 7): “In this portion of the Office Action, there appears to be confusion as to who is being evaluated at the portion of the claim in question. In particular, the above quoted text makes is clear the Examiner is using a metric that relates to performance scores of physicians. However, this portion of the claim relates to evaluation of the evaluators, i.e., evaluation of those who evaluate the work of physicians. As amended this distinction is believed to be made even more clear.”

Examiner’s Response: As “evaluator” does not have an explicit definition and is not a specific definition in terms of the art, the Examiner had interpreted the term as a person who evaluates.  This would include the physicians who are analyzing the image studies in Brown et al.  However, as Applicant has amended the claim language to clarify that it is the evaluator that provides the evaluation value, the Brown et al. reference is no longer being utilized in the rejections above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662